Closest Prior Art / Examiner Comment
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable.
	The previously relied upon reference cited in the non-final rejection, US Pub. No. 2021/0252352, is a publication of application number 17/165,721, wherein the instant application has been filed as a continuation-in-part thereof. This is considered to render the publication as an ineligible prior art reference. As such, and in view of the applicable prior art references, the Examiner considers the claimed subject matter to be novel over the prior art.
Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
a composite outer barrel sleeve comprising metallic fibers and non-metallic fibers wherein the metallic fibers comprise a woven metal mesh material, wherein the composite outer barrel sleeve is engaged around the steel inner barrel liner.
a composite outer barrel sleeve having an internal taper configured to generally match the external taper of the inner barrel liner; and a tensioning nut configured for engagement with the inner barrel liner and the outer barrel sleeve to place the inner barrel liner in tension and the outer barrel sleeve in compression.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.